United States Court of Appeals
           for the Fifth Circuit                             United States Court of Appeals
                                                                      Fifth Circuit

                                                                    FILED
                           ___________                          March 9, 2021

                            No. 19-20023                       Lyle W. Cayce
                                                                    Clerk
                           ___________

Michael J. Hewitt,

                                                   Plaintiff—Appellant,

                                versus

Helix Energy Solutions Group, Incorporated; Helix
Well Ops, Incorporated,

                                      Defendants—Appellees.
             ______________________________

             Appeal from the United States District Court
                 for the Southern District of Texas
                      USDC No. 4:17-CV-2545
             ______________________________

        ON PETITIONS FOR REHEARING EN BANC

   (Opinion April 20, 2020, 5 Cir., 2020, 956 F.3d 341, withdrawn)
      (Opinion December 21, 2020, 5 Cir., 2020, 983 F.3d 789)

Before Owen, Chief Judge, and Jones, Smith, Stewart, Dennis,
Elrod, Southwick, Haynes, Graves, Higginson, Costa,
Willett, Ho, Duncan, Engelhardt, Oldham, and Wilson,
Circuit Judges.
Per Curiam:
                                 No. 19-20023




       A member of the court having requested a poll on the petition for
rehearing en banc filed January 18, 2021, and a majority of the circuit judges
in regular active service and not disqualified having voted in favor,
       IT IS ORDERED that this cause shall be reheard by the court en
banc with oral argument on a date hereafter to be fixed. The Clerk will
specify a briefing schedule for the filing of supplemental briefs. Pursuant to
5th Circuit Rule 41.3, the panel opinion in this case dated December 21, 2020,
is VACATED.
       IT IS FURTHER ORDERED that the petition for rehearing en
banc filed May 18, 2020, is DENIED AS MOOT.




                                      2